Citation Nr: 1340001	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  08-34 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service-connected trochanteric bursitis of the right hip, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for service-connected trochanteric bursitis of the left hip, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi, which denied a compensable rating for the Veteran's service-connected trochanteric bursitis of the left hip, and granted an increased rating from zero to 10 percent for his service-connected trochanteric bursitis of the right hip.  

The Veteran initiated an appeal by submitting a timely notice of disagreement (NOD) in April 2003.  Indeed, a June 2003 rating decision indicated that the Veteran "[would] be notified in the near future concerning [his] appeal of [the RO's] rating decision of February 19, 2003."  The RO, however, did not issue the Veteran a statement of the case (SOC) until August 2008, wherein it incorrectly identified a May 2007 rating decision as the action appealed.  The Veteran then perfected his appeal by submitting a timely VA Form 9 (substantive appeal) in October 2008.  See 38 C.F.R. § 20.200 (2013).  Thus, the Veteran has continuously pursued his claim since November 2002.  

During the pendency of the appeal, the RO issued a July 2008 rating decision in which it granted an increased rating to 10 percent for the trochanteric bursitis of the left hip, effective July 20, 2006.  Therefore, the Board was left to determine whether the Veteran was entitled to a disability rating higher than 10 percent for his trochanteric bursitis of the left and right hips.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he specifically indicates otherwise).  

In May 2011, the Board issued a decision denying the Veteran's claim for a rating higher than 10 percent for trochanteric bursitis of the right hip.  The Board also determined that the Veteran was not entitled to a disability rating higher than 10 percent for trochanteric bursitis of the left hip, but he was entitled to the 10 percent rating back to the date of receipt of his original claim for an increase (November 4, 2002).  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in a November 2011 Order, the Court granted a Joint Motion for Partial Remand and remanded the claim for action consistent with the terms of this motion.  The Veteran was represented by an attorney. Significantly, the adequacy of the August 2006 and May 2008 VA examinations was not the subject of the JMR.  

Subsequent to the November 2011 Order, the Board again denied the claims of entitlement to higher disability evaluations for trochanteric bursitis of the hips, bilateral, in a June 2012 decision.  The Veteran obtained a new attorney, and he again appealed the Board's decision.  In a December 2012 Order, the Court granted another Joint Motion for Remand and remanded the claim for further action by the Board.  Significantly, the parties are now asserting for the first time that the VA examinations are inadequate in part.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was previously afforded VA examinations of the hips in August 2006 and May 2008.  The case is remanded to comply with the JMR. 

	
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper Veterans Claims Assistance Act (VCAA) notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Thereafter, schedule the Veteran for a VA examination of his service-connected trochanteric bursitis of the right and left hip.  To the extent possible, this examination should be scheduled with the examiner that performed the August 2006 and May 2008 examinations.  If this examiner is not available, then the examination should be scheduled before another examiner.  The Veteran's claims file must be provided to the examiner for review.  The examination report should indicate that the claims file was reviewed. 

The examiner is asked to perform all indicated tests and studies and describe in detail all of the symptomatology associated with the Veteran's bilateral trochanteric bursitis of the right and left hip (as distinguished from injuries sustained in a September 12, 2005 post-service accident).  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins soley due to the bilateral trochanteric bursitis of the right and left hip (as distinguished from injuries sustained in a September 12, 2005 post-service accident).  

The extent of any weakened movement, excess fatigability, and incoordination on use solely due to the bilateral trochanteric bursitis of the right and left hip (as distinguished from injuries sustained in a September 12, 2005 post-service accident) should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  The examiner must explicitly identify the pertinent, objective evidence missing at the time of the examination that precludes him from reaching a more conclusive answer.   

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups solely due to the bilateral trochanteric bursitis of the right and left hip (as distinguished from injuries sustained in a September 12, 2005 post-service accident).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  The examiner must explicitly identify the pertinent, objective evidence missing at the time of the examination that precludes him from reaching a more conclusive answer.   

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service connected bilateral trochanteric bursitis of the right and left hip renders him unable to secure or follow a substantially gainful occupation.  The examiner must not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities such as injuries sustained in a September 12, 2005 post-service accident).

Finally, the examiner is asked to review the examination reports of August 2006 and May 2008 and the examiner's prior statement: "DeLuca provisions cannot be clearly delineated.  During a flare up, the patient could have further limitations in range of motion and amount of pain in functional capacity, but I am unable to estimate the additional loss without resorting to mere speculation."  In regard to the foregoing statement, the examiner must provide an explanation of what pertinent, objective evidence was missing at the time of these examinations that prevented the examiner from offering a more conclusive answer at those times.  (If this examiner is not available, then the new reviewing examiner should attempt to provide the explanation.)

3.  The AMC/RO should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AMC/RO should return the case to the examiner for completion of the inquiry.  

4.  The AMC/RO should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AMC/RO should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


